Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

Claim Rejections - 35 USC § 112
Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification does not sufficiently enable “identifying a search space for the object in the second image data based on the image projection.”
The specification is limited to the following statementes referring to the “search space.”
“In one embodiment applied to computer vision, an order of magnitude reduction in the search space of spatial computer vision heuristics is achieved.” While this may state a desired advantange, it does not provide any information to any manner in which the search space is identified within the scope of the claims.
“Substituting known terms for the unknown can reduce the search space an order of magnitude.” While this may state a desired advantange, it does not provide any information to any manner in which the search space is identified within the scope of the claims.
“Image changes strictly due to camera pose are eliminated and the search space is commensurately reduced.” While this statement states that a search space may be reduced it lacks any showing of identifying a search space within the scope of the claims.
“By reducing the computer vision search space, the computational complexity is reduced substantially.”
However, none of the descriptions of the search space above provide an artisan with any information by which the artisan could identify “a search space for the object in the second image data based on the image projection.” As the specification appears limited to the above, after consideration of the Wands factors, one of ordinary skill in the art would require undue experimentation to be able to make and/or use the claimed subject matter particularly to the identification of a search space for an object in the second image based on the image projection using the estimated camera pose rotation.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 8 and 15, the language “estimating the camera pose rotation between the first time point and the second time point” is indefinite due to the lack of a proper antecedent basis for either of the time points.  Additionally, the claim language “determining a 3D camera pose rotation matrix based on the attitude of the UAV” and “estimating the camera pose rotation between the first time point and the second point” fail to clearly set forth the applicant’s subject matter.  According to the specification, “determining a 3D camera pose rotation matrix includes determining a first attitude of the UAV at a first time point, determining a second attitude of the UAV at a second time point, encoding the first attitude of the UAV as a first 3×3 rotation matrix and encoding the second attitude of the UAV as a second 3×3 rotation matrix; and calculating a rotation of the camera between the first and second time points by multiplying first rotation matrix by the inverse of the second rotation matrix and encoding the results as the 3D camera pose rotation matrix.” That is, the 3D camera pose rotation matrix is formed using the estimation of the camera pose rotation between two points in time, yet the claim appears to suggest to the contrary.  Moreover, it is unclear what the conjunction “and” is supposed to suggest; it appears to be grammatically improper.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,976,466. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8 and 15 are generic to all that is recited in claims 1, 6, and 11 of U.S. Patent No. 10,976,466. In other words, claims 1, 6, and 11 of U.S. Patent No. 10,976,466 fully encompasses the subject matter of claims 1, 8 and 15 and therefore anticipates each of claims 1,8 and 15 respectively.  The instant claims simply remove some of the steps associated with the patented claims. The dependent claims substantially correspond to the patented claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gowda et al (10,241,214) is a parent document. .
Zhu et al (20080144925) teach a method for estimating pose from a sequence of images, which includes the steps of detecting at least three feature points in both the left image and right image of a first pair of stereo images at a first point in time; matching the at least three feature points in the left image to the at least three feature points in the right image to obtain at least three two-dimensional feature correspondences; calculating the three-dimensional coordinates of the at least three two-dimensional feature correspondences to obtain at least three three-dimensional reference feature points; tracking the at least three feature points in one of the left image and right image of a second pair of stereo images at a second point in time different from the first point in time to obtain at least three two-dimensional reference feature points; and calculating a pose based on the at least three three-dimensional reference feature points and its corresponding two-dimensional reference feature points in the stereo images. The pose is found by minimizing projection residuals of a set of three-dimensional reference feature points in an image plane.





	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646